                                                                                                                                         03/25/2020 09:11:24am

           Case 20-00086             Filed 03/25/20                    Entered 03/25/20 11:21:27                   Doc# 1         Page 1 of 4
 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 DISTRICT OF ALASKA

 Case number (if known):                                     Chapter        11
                                                                                                                      Check if this is an
                                                                                                                       amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Alaska Urological Institute, P.C.

2.   All other names debtor used       None
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           9      2      –      0       0        5    6         6   0     8

4.   Debtor's address                  Principal place of business                                      Mailing address, if different from principal
                                                                                                        place of business

                                       188 W. Northern Lights Blvd.
                                       Number         Street                                            Number     Street
                                       Suite 800
                                                                                                        P.O. Box



                                       Anchorage                            AK       99503
                                       City                                 State    ZIP Code           City                           State   ZIP Code


                                                                                                        Location of principal assets, if different
                                                                                                        from principal place of business
                                       County


                                                                                                        Alaska Urological Institute, P.C.
                                                                                                        Number     Street

                                                                                                        188 W. Northern Lights Blvd.

                                                                                                        Anchorage                      AK      99503
                                                                                                        City                           State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                                                                                                    03/25/2020 09:11:24am

           Case 20-00086              Filed 03/25/20
Debtor Alaska Urological Institute, P.C.
                                                                Entered 03/25/20Case
                                                                                 11:21:27        Doc# 1
                                                                                     number (if known)
                                                                                                                               Page 2 of 4

7.   Describe debtor's business        A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                       B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)

                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes

                                             6      2       1      1

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7

                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                         Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).


                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return or if
                                                                all of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).


                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                                chooses to proceed under Subchapter V of Chapter 11.

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                form.


                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                 MM / DD / YYYY
                                                 District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                            MM / DD / YYYY
     separate list.
                                                 District                                          When                      Case number
                                                                                                            MM / DD / YYYY


Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
                                                                                                                                   03/25/2020 09:11:24am

           Case 20-00086              Filed 03/25/20
Debtor Alaska Urological Institute, P.C.
                                                                Entered 03/25/20Case
                                                                                 11:21:27        Doc# 1
                                                                                     number (if known)
                                                                                                                              Page 3 of 4

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
    List all cases. If more than 1,                                                                                           MM / DD / YYYY
    attach a separate list.                        Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.


                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal
                                           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                 needed.
    property that needs
                                                 Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                      related assets or other options).


                                                     Other


                                                 Where is the property?
                                                                               Number      Street




                                                                               City                                      State        ZIP Code

                                                 Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                               Contact name

                                                               Phone


              Statistical and adminstrative information
13. Debtor's estimation of             Check one:
    available funds
                                        Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                                                                                                                                      03/25/2020 09:11:24am

           Case 20-00086             Filed 03/25/20
Debtor Alaska Urological Institute, P.C.
                                                               Entered 03/25/20Case
                                                                                11:21:27        Doc# 1
                                                                                    number (if known)
                                                                                                                               Page 4 of 4

14. Estimated number of                    1-49                              1,000-5,000                             25,001-50,000
    creditors
                                           50-99                             5,001-10,000                            50,001-100,000
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 03/25/2020
                                                       MM / DD / YYYY

                                           X /s/ William R. Clark                                   William R. Clark
                                              Signature of authorized representative of debtor      Printed name

                                           Title President, Shareholder


18. Signature of attorney                X /s/ Cabot Christianson                                                Date     03/25/2020
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Cabot Christianson
                                            Printed name
                                            Law Offices of Cabot Christianson
                                            Firm name
                                            911 West 8th Avenue
                                            Number          Street
                                            Suite 201

                                            Anchorge                                                   AK                  99501
                                            City                                                       State               ZIP Code


                                                                                                       cabot@cclawyers.net
                                            Contact phone                                              Email address
                                            7811089                                                    AK
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
